Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first/second monitoring unit in claim 1 (and depending claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Bluetooth and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-12, and 19-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Moffa (U.S. 2018/0169451).
With respect to claim 1, Moffa discloses a fire suppression system comprising: a plurality of tank units (figure 3; paragraph 0071 discloses dozens of tanks, i.e. multiple of 300) each comprising: a tank body (body of 320)  having a first port (head of tank 320)and an interior for storing at least one of fire suppressant (inside 320) and driver gas (gas supplied via 310); a discharge assembly mounted to the first port (discharge from 320 has its outlet therein with co-mounted 330) and comprising:  a discharge valve (valve of 330); and a first monitoring switch or sensor (pressure switches/accelerometer, paragraph 0051, 0058, and 0101); and a first monitoring unit (the unit processing data from the noted sensors; integrated with that of 330; paragraph 0058) coupled to the first monitoring switch or sensor of each said tank unit and configured to communicate with a remote monitoring location (paragraph 0052), wherein the system further comprises: for each of the tank units: a second monitoring switch or sensor (other sensors listed in paragraph 0051, noting sensors that allow for the operation found in paragraph 0109); and a second monitoring unit (processor for said second sensor) coupled to said second monitoring switch or sensor and configured to communicate with the remote monitoring location (as the sensor then sends data to the remote monitoring location; understood there being multiple communication modules that determine the sensor data, paragraph 0009).  
With respect to claim 2, Moffa discloses the fire suppression unit further comprises a hazard sensor (paragraph 0006; temperature sensor); and the first monitoring unit comprises an input from the hazard sensor (paragraph 0050-0051; the temperature input indicating fire which is then used to release the assembly).  
With respect to claim 5, Moffa discloses the discharge assembly comprises a control head (the assembly of the tank above it, noting the accelerometer is apart there of to measure the pressure; paragraph 0058, being a part of the noted release assembly 330); and the first monitoring unit comprises a control output to the control head (being integrated with the release assembly 330).  
With respect to claim 6, Moffa discloses for each of the tank units, the second monitoring switch or sensor comprises a liquid level sensor (paragraph 0109) not connected to the first monitoring unit (paragraph 0109 indicates the sensor being added structure for determining if a canister is empty or partially dilled, understood separate then that of 330/the other sensors being used).  
With respect to claim 7, Moffa discloses the second monitoring unit comprises: a radio (paragraph 0128).  
With respect to claim 8, Moffa discloses the first monitoring switch or sensor is selected from the group consisting of pressure switches or sensors (note the sensors/switches for pressure discloses) and control head placement switches or sensors (being the pressure inside 330, see paragraph 0051 and 0101).  
With respect to claim 9, Moffa discloses the second monitoring switch or sensor is not coupled to the first monitoring system (being two separate sensors, first monitoring unit being that of the physical tank at 330, second being that of other sensors, such as noted in paragraph 0109).  
With respect to claim 10, Moffa discloses a hand held device (paragraph 0042) in wireless communication with each second monitoring unit (paragraph 0043-0046, as the noted senses data is sent to the mobile devices so a user may monitor the system).  
With respect to claim 11. Moffa discless: a gateway (paragraph 0010 and 0043) in wireless communication with each second monitoring unit (paragraph 0111), each second monitoring unit configured to communicate with the remote monitoring location via the gateway (as the function of the gateway is to allow for the system to be able to send data wirelessly).  
With respect to claim 12, Moffa discloses memory (paragraph 0055, local memory of the sensors data) storing information from the second monitoring units (paragraph 0055).  
With respect to claim 19, Moffa discloses a method for using the system of claim 1 (see rejection of claim 1) the method comprising: with the first monitoring unit, receiving input from one or more hazard sensors (temperature sensor) or pull boxes (132); and with each second monitoring unit, communicating status via a radio (sending signal data of the other sensors via radio, paragraph 0128).  
With respect to claim 20, Moffa discloses with the first monitoring unit, controlling suppressant delivery (as the noted temperature sensor indicates presence of fire which then actuates the system).

Claims 1-3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stumm (U.S. 2015/0041158).
With respect to claim 1, Stumm discloses a fire suppression system (abstract) comprising: a plurality of tank units (figure 6, 62,64,66,68) each comprising: a tank body (figure 1, #10) having a first port (tank outlet port 20 then 12) and an interior for storing at least one of fire suppressant and driver gas (agent which is then pressurized; paragraph 0019); a discharge assembly (12/13/14) mounted to the first port and comprising:  a discharge valve (12); and a first monitoring switch or sensor (paragraph 0013, the pressure sensor); and a first monitoring unit (control panel 24 and 70/72) coupled to the first monitoring switch or sensor of each said tank unit and configured to communicate with a remote monitoring location (26; see paragraph 0014) , wherein the system further comprises: for each of the tank units: a second monitoring switch or sensor (any of the other sensors of 16, 20, and 22 other then that of the pressure); and a second monitoring unit (the processing unit of the sensor to send its data) coupled to said second monitoring switch or sensor and configured to communicate with the remote monitoring location (26).  
With respect to claim 2, Stumm discloses the fire suppression unit further comprises a hazard sensor (sensor 30a, smoke sensor); and the first monitoring unit comprises an input from the hazard sensor (figure 1).  
With respect to claim 3, Stumm discloses the hazard sensor comprises a smoke detector (paragraph 0014).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stumm in view of Deyoung (U.S. 2019/0209880).
With respect to claim 4, Stumm discloses the first monitoring unit (control panel which controls the device via sensors), but fails to disclose the fire suppression system further comprises a pull box; and the first monitoring unit comprises an input from the pull box.  
Deyoung, paragraph 0012, discloses the use of a pull box to manually activate an extinguisher versus the use of a signal from a smoke detector. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pull box as disclosed by Deyoung into the system of Stumm, allowing the control panel to send the activation with the use of the pull box (when an individual can detect afire) rather then the signal generated by the smoke detector (Deyoung paragraph 0012). 

Claim 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moffa in view of McSheffrey (U.S. 2009/0237239).
With respect to claims 13-18. Moffa disclose the second monitoring unit as well as the use of a Bluetooth network (paragraph 0069, 0077, 0112, and 0125); but fails to disclose the second monitoring units are configured to communicate with each other, the second monitoring units are configured to communicate directly with each other, the second monitoring units are configured to communicate with each other via Bluetooth mesh networking, the second monitoring units are configured to each store status data from all the second monitoring units so that any of the second monitoring units may communicate said data to a local handheld device, the second monitoring units are configured to each store said status data from all the second monitoring units at predetermined time, or and the second monitoring units are configured so a user of the local handheld device may manually activate said any of the second monitoring units to communicate said data to the local handheld device, (but does disclose the second monitoring units are configured to wake up from a sleep mode in response to input from the second monitoring switch or sensor or the first monitoring switch or sensor (paragraph 0071, the noted user actuated timers to reset/snooze the system when maintenance is being done).  
McSheffrey, paragraph 0023, discloses Each type of emergency equipment is configured to monitor various internal and/or external conditions (e.g., power consumption, disruption in power, etc.) and is in communication with the remote central station 12 over a communications link (e.g., a wireless link, hardwire connection, a combination thereof, etc.). In one wireless communication implementation, a wireless repeater mesh network may be employed to relay a power transmission signal from the power distribution system 27 to one or more of the emergency equipment stations and to the remote central station 12. For example, the plurality of emergency equipment stations may each have a receiver and a transmitter. The receiver may receive the data from a node in the mesh network and the transmitter may transmit the data to a next node. In some implementations, the data may be updated while being transmitted over the network. Now assume a situation where data on a last known location (e.g., location A) of an object is being transmitted via an emergency equipment station in the mesh network. Before relaying the data to a next node in the network, the station senses or receives data that the object has moved to another location B. In such a situation, the station may update the data on the location of the object before relaying it to the next node. In some implementations, a history of the last known locations may be transmitted in order to track a movement of the object. Paragraph 0037 discloses the wireless signaling can be done via Bluetooth. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mesh network of McSheffrey into the system of Moffa to allow the system of Moffa to have the data from the whole system (of multiple devices) to be used in conjunction when communicating allowing the data as it moves through the system to track where the data is coming from as well as allowing for information to be gathered and shared in the system and a user to be able to receive said data at any point in the system (since it is all operating in a mesh network) as well as able to track the history of the data and the location it is sourced from, as It is understood, in view of the claims that McSheffrey teaches the various components having receivers/transmitters such that they can all send and receive data from a node in the network and allow the information to be sent onwards, allowing for each aspect of the device (and thus the noted monitoring unites) to all be in a Bluetooth mesh network to talk directly with one another and allowing the data from any monitoring unit to then be sent to all the others, a user can then receive all the data at any of the points in the network (as well as the history and location of where the data originated). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752